MEMC Electronic Materials, Inc.
2001 Equity Incentive Plan

Restated March 1, 2002

Recitals

The Board of Directors of MEMC Electronic Materials, Inc. established the MEMC
Electronic Materials, Inc. 2001 Equity Incentive Plan on December 10, 2001. The
Board now wishes to amend and restate the Plan to permit equity incentive awards
to prospective employees to induce such persons join the Company, and to
increase the number of shares for which an option may be granted.

NOW, THEREFORE, the Plan is hereby amended and restated effective as of March 1,
2002 to read in its entirety as follows:

1.

Purpose of the Plan

 

The purpose of this MEMC Electronic Materials, Inc. 2001 Equity Incentive Plan
is to promote the interests of the Company and its stockholders by providing the
key employees and consultants of the Company and its Affiliates with an
appropriate incentive to encourage them to continue in the employ of the Company
or Affiliate and to improve the growth and profitability of the Company.



2.

Definitions

As used in this Plan, the following capitalized terms shall have the following
meanings:

(a)

"Affiliate"

shall mean, with respect to any Person, any other Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with the first Person.

 

(b)

"Award"

shall mean an Option or a share of Restricted Stock granted to a Participant
pursuant to the terms of this Plan, as evidenced by an Award Agreement.

 

(c)

"Award Agreement"

shall mean, in the case of an Option, a Stock Option Grant Agreement, and in the
case of a grant of a share of Restricted Stock, a Restricted Stock Agreement.

 

(d).

"Board" shall mean the Board of Directors of the Company

 

(e)

"Cause"

shall mean, when used in connection with the termination of a Participant's
Employment, the termination of the Participant's Employment by the Company or
any Affiliate which Employs such Participant on account of (i) the failure of
the Participant to make a good faith effort to substantially perform his duties
hereunder (other than any such failure due to the Participant's Disability) or
Participant's insubordination with respect to a specific directive of the
Participant's supervisor or officer to which the Participant reports directly or
indirectly; (ii) Participant's dishonesty, gross negligence in the performance
of his duties hereunder or engaging in willful misconduct, which in the case of
any such gross negligence, has caused or is reasonably expected to result in
direct or indirect material injury to the Company or any of its Affiliates;
(iii) breach by Participant of any material provision of any other written
agreement with the Company or any of its Affiliates or material violation of any
Company policy applicable to Participant; or (iv) Participant's commission of a
crime that constitutes a felony or other crime of moral turpitude or fraud. If,
subsequent to Participant's termination of employment hereunder for other than
Cause, it is determined in good faith by the Company that Participant's
employment could have been terminated for Cause hereunder, Participant's
employment shall, at the election of the Company, be deemed to have been
terminated for Cause retroactively to the date the events giving rise to Cause
occurred.

 

(f)

"Change in Control"

shall mean the occurrence of any of the following events: (i) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all of the assets of the Company to any Person or group of
related persons for purposes of Section 13(d) of the Exchange Act (a "Group"),
together with any affiliates thereof other than to TPG Wafer Holdings LLC or any
of its Affiliates (hereinafter "TPG"); (ii) the approval by the holders of
capital stock of the Company of any plan or proposal for the liquidation or
dissolution of the Company; (iii) (A) any Person or Group (other than TPG) shall
become the beneficial owner (within the meaning of Section 13(d) of the Exchange
Act), directly or indirectly, of shares representing more than 40% of the
aggregate voting power of the issued and outstanding stock entitled to vote in
the election of directors, managers or trustees (the "Voting Stock") of the
Company and such Person or Group actually has the power to vote such shares in
any such election and (B) TPG beneficially owns (within the meaning of Section
13(d) of the Exchange Act), directly or indirectly, in the aggregate a lesser
percentage of the Voting Stock of the Company than such other Person or Group;
(iv) the replacement of a majority of the Board of Directors of the Company over
a two-year period from the directors who constituted the Board of Directors of
the Company at the beginning of such period, and such replacement shall not have
been approved by a vote of at least a majority of the Board of Directors of the
Company then still in office who either were members of such Board of Directors
at the beginning of such period or whose election as a member of such Board of
Directors was previously so approved or who were nominated by, or designees of,
TPG; (v) any Person or Group other than TPG shall have acquired the power to
elect a majority of the members of the Board of Directors of the Company; or
(vi) a merger or consolidation of the Company with another entity in which
holders of the Common Stock of the Company immediately prior to the consummation
of the transaction hold, directly or indirectly, immediately following the
consummation of the transaction, 50% or less of the common equity interest in
the surviving corporation in such transaction and TPG holds less than 20% of the
outstanding Voting Stock of the Company.

 

(g)

"Code"

shall mean the Internal Revenue Code of 1986, as amended.

 

(h)

"Commission"

shall mean the U.S. Securities and Exchange Commission.

 

(i)

"Committee"

shall mean the Committee appointed by the Board pursuant to Section 3 of this
Plan, or in the absence of such appointment, the Board.

 

(j)

"Common Stock" shall mean the shares of common stock of the Company, par value
$0.01 per share.

 

(k)

"Company"

shall mean MEMC Electronic Materials, Inc.

 

(l)

"Disability" shall, with respect to any Participant, that, as a result of
incapacity due to a physical or mental illness, such Participant is, or is
reasonably likely to become, unable to perform his or her duties for more than
six (6) months or six (6) months in the aggregate during any twelve (12) month
period. Notwithstanding the foregoing, if, as of the date of determination, the
Participant is party to an effective employment or consulting agreement or Award
Agreement that contains a different definition of the term "Disability" (or any
derivation of such term), the definition in such agreement shall control.

 

(m)

"Eligible Employee" shall mean any employee or consultant who, in the judgment
of the Committee, should be eligible to participate in this Plan due to the
services they perform on behalf of the Company or an Affiliate.

 

(n)

"Employment"

shall mean employment with the Company or any Affiliate and shall include the
provision of services as a consultant for the Company or any Affiliate.
"Employee" and "Employed" shall have correlative meanings.

 

(o)

"Exchange Act"

shall mean the Securities Exchange Act of 1934, as amended

 

(p)

"Exercise Date"

shall have the meaning set forth in Section 5.9 herein.

 

(q)

"Exercise Notice"

shall have the meaning set forth in Section 5.9 herein.

 

(r)

"Exercise Price"

shall mean the price that the Participant must pay under the Option for each
share of Common Stock as determined by the Committee for each Grant and
specified in the Stock Option Grant Agreement

 

(s)

"Fair Market Value"

shall mean, as of any date, the closing price of the share of Common Stock, as
reported on the New York Stock Exchange for such date or such national
securities exchange as may be designated by the Board or, if Common Stock was
not traded on such date, on the next preceding day on which Common Stock was
traded.

 

(t)

"Good Reason"

shall mean, within the two year period following a Change in Control, (i) a
material diminution in a Participant's duties and responsibilities other than a
change in such Participant's duties and responsibilities that results from
becoming part of a larger organization following a Change in Control, (ii) a
decrease in a Participant's base salary, bonus opportunity or benefits other
than a decrease in benefits that applies to all employees of the Employer or its
Affiliates otherwise eligible to participate in the affected plan, or (iii) a
relocation of a Participant's primary work location more than 50 miles from the
work location immediately prior to the Change in Control, without written
consent; provided that, within fifteen days following the occurrence of any of
the events set forth herein, the Participant shall have delivered written notice
to the Company of his intention to terminate his employment for Good Reason,
which notice specifies in reasonable detail the circumstances claimed to give
rise to the Participant's right to terminate his employment for Good Reason, and
the Company shall not have cured such circumstances within fifteen days
following the Company's receipt of such notice.

 

(u)

"Grant Date"

shall mean, in the case of an Option, the Grant Date as defined in Section 5.3
herein, and, in the case of Restricted Stock, the Grant Date as defined in
Section 6.2 herein

 

(v)

"Inducement Award"

means an Award granted to a Prospective Employee as an incentive to become an
Employee and that is forfeitable if such individual does not become an Employee
within the period of time designated by the Committee.

 

(w)

"Non-Qualified Stock Option" shall mean an Option that is not an "incentive
stock option" within the meaning of Section 422 of the Code

 

(x)

"Officer" shall mean the Company's president, principal financial officer,
principal accounting officer (of if there is no such accounting officer, the
controller), any vice president of the Company in charge of a principal business
unit, division or function (such as sales, administration or finance), any other
officer who performs a policy-making function, or any other person who performs
similar policy-making functions for the Company. Officers of the Company's
subsidiaries shall be deemed to be officers if they perform such policy-making
function for the Company.

 

(y)

"Option" shall mean the option to purchase Common Stock granted to any
Participant under the Plan. Each Option granted hereunder shall be a
Non-Qualified Stock Option and shall be identified as such in the Stock Option
Grant Agreement by which it is evidenced.

 

(z)

"Option Spread" shall mean, with respect to an Option, the excess, if any, of
the Fair Market Value of a share of Common Stock as of the applicable Valuation
Date over the Exercise Price.

 

(aa)

"Participant"

shall mean an Eligible Employee or a Prospective Employee to whom a Grant of an
Award under the Plan has been made, and, where applicable, shall include
Permitted Transferees.

 

(bb)

"Permitted Transferee"

shall mean a Transferee who meets the requirements set forth in Section 5.6.

 

(cc)

"Person"

means an individual, partnership, corporation, limited liability company,
unincorporated organization, trust or joint venture, or a governmental agency or
political subdivision thereof.

 

(dd)

"Plan"

means the MEMC Electronic Materials, Inc. 2001 Equity Incentive Plan, as may be
amended from time to time.

 

(ee)

"Prospective Employee"

means any individual to whom the Committee wishes to grant an Inducement Award
as an incentive to become an Employee.

 

(ff)

"Restricted Stock"

shall mean a share of Common Stock which is granted to a Participant pursuant to
Section 6 herein and which is subject to the restrictions set forth in Section 6
herein or in any Restricted Stock Agreement that evidences such grant for so
long as such restrictions continue to apply to such share.

 

(gg)

"Restricted Stock Agreement"

shall mean the separate written agreement evidencing the grant of each share of
Restricted Stock pursuant to the Plan.

 

(hh)

"Retirement"

shall mean retirement from active employment with the Company and its
subsidiaries on or after the attainment of age 65, or after attainment of age 55
and completion of 10 years of service with the Company; or such other retirement
date as may be approved by the Committee for purposes of this Plan and specified
in the applicable Award Agreement.

 

(ii)

"Securities Act" shall mean the Securities Act of 1933, as amended.

 

(jj)

"Stock Option Grant Agreement"

shall mean the separate written agreement evidencing the grant of each Option
pursuant to the Plan

 

(kk)

"Transfer"

shall mean any transfer, sale, assignment, gift, testamentary transfer, pledge,
hypothecation or other disposition of any interest. "Transferee" and
"Transferor" shall have correlative meanings

 

(ll)

"Valuation Date"

shall mean the trading date immediately preceding the date of the relevant
transaction.

 

(mm)

("Vesting Date" shall mean, in the case of an Option, the date an Option becomes
exercisable pursuant to Section 5.4 herein, and, in the case of Restricted
Stock, the date a share of Restricted Stock vests pursuant to Section 6.3 herein

3.

Administration of the Plan

The Plan shall be administered by the Committee, which shall be comprised of no
fewer than two members of the Board who shall be appointed from time to time by
the Board. The Committee may delegate its authority to grant Awards to a
subcommittee of such Committee comprised solely of outside directors. In the
absence of a Committee, the Board shall function as the Committee for all
purposes under the Plan, and to the extent that the Board so acts, references in
this Plan to the Committee shall refer to the Board as applicable. In addition,
in 2001 the Chairman of the Board of Directors may grant Awards to employees who
are not Officers, up to a total aggregate of 5,000,000 shares, subject to the
terms and conditions determined by him. In addition, the Committee, in its
discretion, may delegate its authority to grant Awards to a director or an
officer or committee of officers of the Company, subject to reasonable limits
and guidelines established by the Committee at the time of such delegation.

 

3.1

Powers of the Committee.

In addition to the other powers granted to the Committee under this Plan, the
Committee shall have the discretionary power: (a) to determine to which of the
Eligible Employees grants of Awards shall be made; (b) to make Inducement Awards
to Prospective Employees; (c) to determine whether a grant of an Award will
consist of an Option, Restricted Stock or any combination thereof, (d) to
determine the time or times when grants shall be made and to determine the
number of shares of Common Stock subject to each such Award; (e) to prescribe
the form of any Award Agreement evidencing an Award and make any amendment or
modification to any Award Agreement consistent with the terms of this Plan; (f)
to determine the terms and conditions applicable to each Award (which need not
be identical); (g) to adopt, amend and rescind such rules and regulations as, in
its opinion, may be advisable for the administration of this Plan; (h) to
construe and interpret this Plan, such rules and regulations and the instruments
evidencing the Awards; and (i) to make all other determinations necessary or
advisable for the administration of this Plan.

3.2.

Determinations of the Committee

Any grant of an Award, determination, prescription or other act of the Committee
made in good faith shall be final and conclusively binding upon all persons.  

3.3.

Indemnification of the Committee

No member of the Committee or the Board shall be liable for any action or
determination made in good faith with respect to this Plan or any Award. To the
full extent permitted by law, the Company shall indemnify and hold harmless each
person made or threatened to be made a party to any civil or criminal action or
proceeding by reason of the fact that such person, or such person's testator or
intestate, is or was a member of the Committee.

3.4.

Inconsistent Terms

In the event of a conflict between the terms of this Plan and the terms of any
Award Agreement, the terms of this Plan shall govern.

4.

Shares Subject to this Plan

Subject to adjustment as provided in this Section 4 and Section 7 hereof, the
maximum number of shares of Common Stock available for grant under this Plan
shall be 7,000,000. To the extent that any Award granted under this Plan
terminates, expires or is canceled without having been exercised, the shares
covered by such Award shall again be available for grant under this Plan.

No Participant whose Option(s) the Committee reasonably believes will be subject
to Section 162(m) of the Code shall receive a grant of an Option or Options with
respect to more than 2,000,000 shares of Common Stock in any calendar year.

5.

Options

5.1

Identification of Options

The Options granted under this Plan shall be clearly identified in the Stock
Option Grant Agreement as Non-Qualified Stock Options.

 5.2

Exercise Price.

The Exercise Price of any Option granted under this Plan shall be such price as
the Committee shall determine (which may be equal to, less than or greater than
the Fair Market Value of a share of Common Stock on the Grant Date for such
Options but shall not be less than par value per share) and which shall be
specified in the Stock Option Grant Agreement; provided, however, that such
price may not be less than the minimum price required by law.

5.3

Grant Date.

The Grant Date of the Options shall be the date designated by the Committee and
specified in the Stock Option Grant Agreement as of the date the Option is
granted.

5.4

Vesting Date of Options

Each Stock Option Grant Agreement shall indicate the date or conditions,
including the achievement of certain performance objectives, under which such
Option shall become exercisable; provided, however, that, unless otherwise
provided in a Participant's Stock Option Grant Agreement or the Committee
determines otherwise at a later date, if within the two year period following a
Change in Control the Participant's Employment is terminated by the Company or
its Affiliate without Cause or by the Participant for Good Reason, all
outstanding Options held by such Participant shall become immediately vested as
of the effective date of the termination of such Participant's Employment.

5.5

Limitation on Transfer

During the lifetime of a Participant, each Option shall be exercisable only by
such Participant unless the Participant obtains written consent from the Company
to Transfer such Option to a specified Transferee (a "Permitted Transferee") or
the Participant's Stock Option Grant Agreement provides otherwise.

5.6

Condition Precedent to Transfer of Any Option

It shall be a condition precedent to any Transfer of any Option by any
Participant that the Transferee, if not already a Participant in the Plan, shall
agree prior to the Transfer in writing with the Company to be bound by the terms
of the Plan and the Stock Option Grant Agreement as if he had been an original
signatory thereto.

5.7

Effect of Void Transfers

In the event of any purported Transfer of any Options in violation of the
provisions of the Plan, such purported Transfer shall, to the extent permitted
by applicable law, be void and of no effect.

5.8

Exercise of Options

A Participant may exercise any or all of his vested Options by serving an
Exercise Notice on the Company as provided in Section 5.9 hereto; provided that
no option granted on or after March 1, 2002 may be exercised until the beginning
of the twelve-month period immediately preceding the 10th anniversary of the
Grant Date, or the beginning of such other period as is prescribed in the
Participant's Stock Option Grant Agreement, to the extent that the Company's
federal income tax deduction for the Option Spread is precluded by Section
162(m) of the Code for the year in which the exercise would occur; provided,
further, that no option granted before March 1, 2002 may be exercised until the
beginning of the two-month period immediately preceding the 10th anniversary of
the Grant Date to the extent that the Company's federal income tax deduction for
the Option Spread is precluded by Section 162(m) of the Code for the year in
which the exercise would occur.

5.9

Method of Exercise

Unless otherwise determined by the Committee, the Option shall be exercised by
delivery of written notice to the Company's principal office (the "Exercise
Notice"), to the attention of its Secretary, no less than five business days in
advance of the effective date of the proposed exercise (the "Exercise Date").
Such notice shall (a) specify the number of shares of Common Stock with respect
to which the Option is being exercised, the Grant Date of such Option and the
Exercise Date, (b) be signed by the Participant and (c) if the Option is being
exercised by the Participant's Permitted Transferee(s), such Permitted
Transferee(s) shall indicate in writing that they agree to and shall be bound by
this Plan and Stock Option Grant Agreement as if they had been original
signatories thereto. The Exercise Notice shall include (i) payment in cash for
an amount equal to the Exercise Price multiplied by the number of shares of
Common Stock specified in such Exercise Notice, or (ii) if approved in advance
by the Committee, a certificate representing the number of shares of Common
Stock with a Fair Market Value equal to the Exercise Price (provided the
Participant has owned such shares at least six months prior to the Exercise
Date) multiplied by the number of shares of Common Stock specified in such
Exercise Notice or a combination of cash and certificates or any other method
otherwise approved by the Committee. In its discretion, the Committee may also
permit any Participant to exercise an Option through a cashless exercise
procedure involving a broker or dealer approved by the Committee, provided that
the participant complies with the procedures for such an exercise established by
the Committee.

5.10

Certificates of Shares

Upon the exercise of the Options in accordance with Section 5.9, certificates of
shares of Common Stock shall be issued in the name of the Participant and
delivered to such Participant as soon as practicable following the Exercise Date
or such shares shall be held in the name of the Participant in bank entry form
by a broker/dealer designated by the Participant or the Company.

5.11

Termination of Options.

The Committee may, at any time, in its absolute discretion, without amendment to
this Plan or any relevant Stock Option Grant Agreement, terminate the Options
then outstanding, whether or not exercisable, provided, however, that the
Company, in full consideration of such termination, shall pay (a) with respect
to any Option, or portion thereof, then outstanding, an amount equal to the
Option Spread determined as of the Valuation Date coincident with or next
succeeding the date of termination. Such payment shall be made as soon as
practicable after the payment amounts are determined, provided, however, that
the Company shall have the option to make payments to the Participants by
issuing a note to the Participant bearing a reasonable rate of interest as
determined by the Committee in its absolute discretion.

5.12

Rights as Stockholder.

Except as otherwise expressly provided herein, the Participants shall not have
any rights as stockholders with respect to any shares of Common Stock covered by
or relating to the Options granted pursuant to this Plan until the date such
Options vest and the Participants become the registered owners of such shares.
Except as otherwise expressly provided in Section 8 hereof, no adjustment to the
Options shall be made for dividends or other fights for which the record date
occurs prior to the date such Option becomes vested and a stock certificate is
issued.

6.

Restricted Stock

6.1

Grant of Restricted Stock.

The Committee may grant shares of Restricted Stock pursuant to this Plan. Each
Grant of shares of Restricted Stock shall be evidenced by a Restricted Stock
Agreement containing such conditions, terms and conditions as the Committee
deems appropriate, provided that such restrictions, terms and conditions are not
inconsistent with this Section 6.

6.2

Grant Date.

The Grant Date of a share of Restricted Stock shall be the date designated by
the Committee and specified in the Restricted Stock Agreement as the date the
share of Restricted Stock is granted.

6.3

Vesting Date of Restricted Stock.

Each Restricted Stock Agreement shall indicate the date or conditions, including
the achievement of certain performance objectives, under which such shares of
Restricted Stock shall become vested; provided, however, that, unless otherwise
provided in a Participant's Restricted Stock Agreement or the Committee
determines otherwise at a later date, if within the two year period following a
Change in Control the Participant's Employment is terminated by the Company or
its Affiliate without Cause or by the Participant for Good Reason, all shares of
Restricted Stock held by such Participant shall become immediately vested as of
the effective date of the termination of such Participant's Employment.

6.4

Limitation of Transfer of Restricted Stock Prior to Vesting.

Prior to the date the shares of Restricted Stock become vested, each share of
Restricted Stock shall not be Transferable under any circumstances and no
transfer of a Participant's rights with respect to such share, whether voluntary
or involuntary, by operation of law or otherwise, shall vest in the Transferee
with any interest or right in or with respect to such share, but immediately
upon any attempt to Transfer such rights, such share, and all of the rights
related thereto, shall be cancelled and shall be forfeited by the Participant
and the Transfer shall be of no force or effect.

6.5

Issuance of Certificates for Restricted Stock

.

 

(a)

Issuance of Certificates Issued Prior to Vesting

.

Reasonably promptly after the receipt by the Company of the Restricted Stock
Agreement executed by the Participant with respect to the shares of Restricted
Stock granted by the Restricted Stock Agreement, the Company shall cause to be
issued stock certificates, registered in the name of the Participant, evidencing
the Common Stock granted by the Restricted Stock Agreement. Each certificate
shall contain such legends as the Committee deems appropriate. The Committee may
require that the certificate evidencing such share be held in custody by the
Company until such share of Restricted Stock becomes vested, and that, as a
condition of any Award of Restricted Stock, the Committee may require that the
Participant deliver to the Company a stock power, endorsed in blank, relating to
the Common Stock covered by such Award. Alternately, the Committee may direct
that the shares be issued in the name of a nominee or deposited in escrow
pending removal of the restrictions.

 

(b)

Issuance of Certificates Issued After Vesting.

Reasonably promptly after any such shares of Restricted Stock vests pursuant to
Section 6.3 hereof, the Company shall cause to be issued and delivered to the
Participant new certificates evidencing such Common Stock, containing such
legends as the Committee deems appropriate or such shares may be held in the
Participant's name in bank entry form by a broker/dealer designated by the
Participant or the Company.

6.6

Termination of Restricted Stock

.

The Committee may, at any time, in its absolute discretion, terminate any Award
of shares of Restricted Stock then outstanding, whether vested or not, provided,
however, that the Company, in full consideration of such termination shall pay
with respect to each share of Restricted Stock, whether or not vested on the
date of such termination, an amount equal to the Fair Market Value determined as
of the Valuation Date coincident with or next succeeding the date of
termination. Such payment shall be made as soon as practicable after the payment
amounts are determined, provided, however, that the Company shall have the
option to make payments to the Participants by issuing a note to the Participant
bearing a reasonable rate of interest as determined by the Committee in its
absolute discretion.

6.7

Rights as Shareholders

.

 

(a)

Dividends.

Unless otherwise provided in the Restricted Stock Award Agreement, ordinary and
routine dividends paid in cash with respect to shares of Restricted Stock that
are outstanding as of the relevant record date for such dividends shall be
distributed to the Participant in the manner determined by the Committee. Stock
dividends issued with respect to shares covered by the Restricted Stock Award
shall be treated as additional shares under the Restricted Stock Award and shall
be subject to the same restrictions and terms and conditions that apply to the
shares with respect to which such dividends are issued.

 

(b)

Voting.

The Participant shall be entitled to vote the Restricted Stock, or in the case
of Restricted Stock held in custody by the Company, direct the Company as to the
manner as to which the Restricted Stock shall be voted.

7.

Termination of Employment

7.1

Expiration of Options

With respect to each Participant, such Participant's Option(s), or portion
thereof, which have not become exercisable shall expire on the date such
Participant's Employment is terminated for any reason unless otherwise specified
in the Stock Option Grant Agreement. With respect to each Participant, each
Participant's Option(s), or any portion thereof, which have become exercisable
on the date such Participant's Employment is terminated shall expire on the
earlier of (i) the commencement of business on the date the Participant's
Employment is terminated for Cause; (ii) 90 days after the date the
Participant's Employment is terminated for any reason other than Cause, death,
Disability or Retirement; (iii) one year after the date of the Participant's
Employment is terminated by reason of the Participant's death; (iv) one year
after the date the Participant's Employment is terminated by reason of
Disability or Retirement, provided, however, that if during such one-year period
following the termination of the Participant's Employment by reason of
Disability or Retirement the Participant dies, the Participant's legal
representative or beneficiary may exercise the Participant's Option(s), or any
portion thereof, which have become exercisable on the date of the Participant's
Employment is terminated for a period of one year from the date of the
Participant's death; or (iv) the 10th anniversary of the Grant Date for such
Option(s). Notwithstanding the foregoing, the Committee may specify in the Stock
Option Grant Agreement a different expiration date or period for any Option
granted hereunder, and such expiration date or period shall supersede the
foregoing expiration period.

7.2

Expiration of Restricted Stock.

With respect to each Participant, such Participant's shares of Restricted Stock
which have not become vested on the date such Participant's Employment is
terminated for any reason shall be forfeited unless otherwise specified in the
Restricted Stock Agreement.

8.

Adjustment Upon Changes in Company Stock

 

(a)

Increase or Decrease in Issued Shares Without Consideration.

Subject to any required action by the stockholders of the Company, in the event
of any increase or decrease in the number of issued shares of Common Stock
resulting from a subdivision or consolidation of shares of Common Stock or the
payment of an extraordinary stock dividend (but only on the shares of Common
Stock), or any other increase or decrease in the number of such shares effected
without receipt of consideration by the Company, the Committee shall, make such
adjustments with respect to the number of shares of Common Stock subject to the
Awards, the exercise price per share of Common Stock, as the Committee may
consider appropriate to prevent the enlargement or dilution of rights.

 

(b)

Certain Mergers

Subject to any required action by the stockholders of the Company, in the event
that the Company shall be the surviving corporation in any merger or
consolidation (except a merger or consolidation as a result of which the holders
of shares of Common Stock receive securities of another corporation), the Awards
outstanding on the date of such merger or consolidation shall pertain to and
apply to the securities that a holder of the number of shares of Common Stock
subject to any such Award would have received in such merger or consolidation
(it being understood that if, in connection with such transaction, the
stockholders of the Company retain their shares of Common Stock and are not
entitled to any additional or other consideration, the Awards shall not be
affected by such transaction).

 

(c)

Certain Other Transactions.

In the event of (i) a dissolution or liquidation of the Company, (ii) a sale of
all or substantially all of the Company's assets, (iii) a merger or
consolidation involving the Company in which the Company is not the surviving
corporation or (iv) a merger or consolidation involving the Company in which the
Company is the surviving corporation but the holders of shares of Common Stock
receive securities of another corporation and/or other property, including cash,
the Committee shall, in its absolute discretion, have the power to:

(A) provide for the exchange of any Award outstanding immediately prior to such
event (whether or not then exercisable) for an award with respect to, as
appropriate, some or all of the property for which the stock underlying such
Award is exchanged and, incident thereto, make an equitable adjustment, as
determined by the Committee, in the exercise price of the Options, if
applicable, or the number of shares or amount of property subject to the Award
or, if appropriate, provide for a cash payment to the Participants in partial
consideration for the exchange of the Awards as the Committee may consider
appropriate to prevent dilution or enlargement of rights;

  (B) cancel, effective immediately prior to the occurrence of such event, any
Award outstanding immediately prior to such event (whether or not then
exercisable or vested), and in full consideration of such cancellation, pay to
the Participant to whom such Award was granted an amount in cash, for each share
of Common Stock subject to such Award, equal to (x) with respect to an Option,
the excess of (1) the value, as determined by the Committee in its absolute
discretion, of securities and property (including cash) received by the holder
of a share of Common Stock as a result of such event over (2) the Exercise Price
of such Option or (y) with respect to Restricted Stock, the value, as determined
by the Committee in its absolute discretion, of the securities and property
(including cash) received by the holder of a share of Common Stock as a result
of such event; or

  (C) provide for any combination of (A) or (B).

 

(d)

Other Changes.

In the event of any change in the capitalization of the Company or a corporate
change other than those specifically referred to in Sections 8(a), (b) or (c)
hereof, the Committee shall, in its absolute discretion, make such adjustments
in the number and class of shares subject to Awards outstanding on the date on
which such change occurs and, if applicable, in the per-share exercise price of
each such Option, as the Committee may, in its absolute discretion, consider
appropriate to prevent dilution or enlargement of rights.

 

(e)

No Other Rights.

Except as expressly provided in this Plan or the Award Agreements evidencing the
Awards, the Participants shall not have any rights by reason of (i) any
subdivision or consolidation of shares of Common Stock or shares of stock of any
class, (ii) the payment of any dividend, any increase or decrease in the number
of shares of Common Stock, or (iii) shares of stock of any class or any
dissolution, liquidation, merger or consolidation of the Company or any other
corporation. Except as expressly provided in this Plan or the Award Agreements
evidencing the Awards, no issuance by the Company of shares of Common Stock or
shares of stock of any class, or securities convertible into shares of Common
Stock or shares of stock of any class, shall affect, and no adjustment by reason
thereof shall be made with respect to, the number of shares of Common Stock
subject to an Award or, if applicable, the exercise price of any Option.

9.

Withholding Taxes

9.1

Cash Remittance.

Whenever shares of Common Stock are to be issued upon the exercise of an Option
or when shares of Restricted Stock vest, the Company shall have the right to
require the Participant to remit to the Company in cash an amount sufficient to
satisfy federal, state, local and foreign withholding tax requirements, if any,
attributable to such exercise, grant or lapse prior to the delivery of any
certificate or certificates for such shares or the effectiveness of the lapse of
such restrictions. Without limitation on the foregoing, the Company shall have
the right to require the Participant to remit to the Company or any of its
Affiliates in cash an amount sufficient to satisfy any applicable tax liability,
including, without limitation, that if the Company or any of its Affiliates is
liable to account for or deduct any tax, national insurance or other fiscal
impositions or duties payable as a result of the exercise of the Option or the
issue or transfer of shares of Common Stock from the salary or other earnings of
the Participant in any relevant payment period and such salary or earnings are
insufficient to meet the liability of the Company or any of its Affiliates, then
the Company shall have the right to require the Participant to remit to the
Company or any of its Affiliates in cash an amount sufficient to satisfy this
liability.

9.2

Stock Remittance.

At the election of the Participant, subject to the approval of the Committee,
when shares of Common Stock are to be issued upon the exercise of an Option or
when shares of Restricted Stock vest, the Participant may tender to the Company
a number of shares of Common Stock owned by the Participant having a Fair Market
Value at the tender date determined by the Committee to be sufficient to satisfy
the federal, state and local withholding tax requirements, if any, attributable
to such exercise or grant but not greater than such withholding obligations.
Such election shall satisfy the Participant's obligations under Section 9.1
hereof, if any.

9.3

Stock Withholding

.

At the election of the Participant, subject to the approval of the Committee,
when shares of Common Stock are to be issued upon the exercise of an Option or
the grant of Restricted Stock, the Company shall withhold a number of such
shares having a Fair Market Value at the exercise date determined by the
Committee to be sufficient to satisfy the federal, state and local withholding
tax requirements, if any, attributable to such exercise or grant but not greater
than such withholding obligations. Such election shall satisfy the Participant's
obligations under Section 9.1 hereof, if any.

10.

Securities Matters

10.1

Registration

.

The Company shall be under no obligation to effect the registration pursuant to
the Securities Act of any shares of Common Stock to be issued hereunder or to
effect similar compliance under any state laws. Notwithstanding anything hereof
to the contrary, the Company shall not be obligated to cause to be issued or
delivered any certificates evidencing shares of Common Stock pursuant to this
Plan unless and until the Company is advised by its counsel that the issuance
and delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which shares of Common Stock are traded. The Committee may require,
as a condition to the issuance and delivery of certificates evidencing shares of
Common Stock pursuant to the terms hereof, that the recipient of such shares
make such covenants, agreements and representations, and that such certificates
bear such legends, as the Committee deems necessary or advisable.

 

10.2

Effectiveness of Option Exercise or Award.

With respect to an Option, the exercise of such Option granted hereunder shall
only be effective at such time as counsel to the Company shall have determined
that the issuance and delivery of shares of Common Stock pursuant to such
exercise is in compliance with all applicable laws, regulations of governmental
authority and the requirements of any securities exchange on which shares of
Common Stock are traded. The Company may, in its sole discretion, defer the
effectiveness of an exercise of an Option hereunder or the issuance or transfer
of shares of Common Stock pursuant to any Award pending or to ensure compliance
under federal or state securities laws. The Company shall inform the Participant
in writing of its decision to defer the effectiveness of the exercise of an
Option or the issuance or transfer of shares of Common Stock pursuant to any
Award. During the period that the effectiveness of the exercise of an Option has
been deferred, the Participant may, by written notice, withdraw such exercise
and obtain the refund of any amount paid with respect thereto.

11.

Effective Date; Plan Term; Amendment of this Plan; Termination of this Plan

11.1

Effective Date

The effective date of this Plan shall be December 7, 2001.

 11.2

Plan Term.

The Committee shall not grant any Awards under this Plan on or after the tenth
anniversary of the date this Plan was adopted. All Awards which remain
outstanding after such date shall continue to be governed by the Plan and the
function of the Committee will be limited to supervising the administration of
Awards previously granted.

11.3

Amendment of this Plan.

The Committee may, in its absolute discretion, from time to time revise or amend
this Plan, provided, however, that any such amendment shall not impair or
adversely affect the Participants' rights under this Plan or any outstanding
Award without such Participant's written consent.

11.4

Termination of this Plan

The Committee may at any time, in its absolute discretion, suspend or terminate
this Plan. No awards may be granted during any suspension of the Plan or after
the Plan has been terminated. The termination of the Plan shall not affect any
Awards previously granted. After the Plan terminates, the function of the
Committee will be limited to supervising the administration of Awards previously
granted.

12.

Miscellaneous

12.1

No Special Employment Rights.

Nothing contained in this Plan shall confer upon the Participants any right with
respect to the continuation of their Employment or interfere in any way with the
right of the Company or an Affiliate, subject to the terms of any separate
employment agreements to the contrary, at any time to terminate such Employment
or to increase or decrease the compensation of the Participants from the rate in
existence at the time of the grant of any Award.

12.2

Right of Offset.

If a Participant becomes entitled to a distribution of benefits under this Plan,
and if at such time the Participant has any outstanding debt, obligation, or
other liability representing an amount owing to the Company or any of its
Affiliates, the Company, upon a determination by the Committee, and to the
extent permitted by applicable law, may offset such amount so owing against the
amount of benefits otherwise distributable. Such determination shall be made by
the Committee.

12.3

No Obligation to Exercise an Option.

The grant to the Participants of the Options shall impose no obligation upon the
Participants to exercise such Options.

12.4

Notices.

All notices and other communications hereunder shall be in writing and shall be
given and shall be deemed to have been duly given if delivered in person, by
cable, telegram, telex or facsimile transmission, to the parties as follows:

If to the Participant, to the Participant's last known address.

If to the Company:

MEMC Electronic Materials, Inc.
Attention: Vice-President, Human Resources
501 Pearl Dr.
St. Peters, MO 63376


or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall only be
effective upon receipt.

12.5

Descriptive Headings.

The headings in this Plan are for convenience of reference only and shall not
limit or otherwise affect the meaning of the terms contained herein.

12.6

Gender.

All references herein to the masculine gender shall include the feminine.

12.7

Severability.

In the event that any one or more of the provisions, subdivisions, words,
clauses, phrases or sentences contained herein, or the application thereof in
any circumstances, is held invalid, illegal or unenforceable in any respect for
any reason, the validity, legality and enforceability of any such provision,
subdivision, word, clause, phrase or sentence in every other respect and of the
remaining provisions, subdivisions, words, clauses, phrases or sentences hereof
shall not in any way be impaired, it being intended that all rights, powers and
privileges of the Company and Participants shall be enforceable to the fullest
extent permitted by law.

12.8

Governing Law.

This Plan shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware, without regard to the provisions governing
conflict of laws.

12.9

Shareholder Approval.

No Award shall be made under this Plan to an Officer before approval of this
Plan by the shareholders of the Company, except for Inducement Awards.

The undersigned hereby certifies that the Board of Directors of the Company duly
adopted this amended and restated Plan effective as of March 1, 2002.

 

By: /s/ David L. Fleisher


Name: David L. Fleisher

 

Title: General Counsel and Corporate Secretary

 

Date: April 29, 2002